This is a submission of controversy without action. The sole question to be determined: Does Burke Head own said lands in fee, subject to the life estate of Lizzie Head therein, or does he own only a life estate therein subject to a life estate of Lizzie Head therein?
The judgment of the court below was as follows: "It is thereupon considered and adjudged by the court that Burke Head owns said land in fee, subject to the life estate of Lizzie Head." The construction of the deed given by the court below we think correct, from the language and intention gathered from the entire instrument.
We think the decision of the court below in accordance with the authorities in this State. There is no new or novel proposition of law involved in the controversy. The judgment of the court below is
Affirmed. *Page 838